M ax M oskowitz
O STRO L E N K FA B E R L L P
8 45 Third A venu e
N ew Y ork,N ew Y ork 100 22
Telephone:(212)596-0 50 0
Facsimile:(212)38 2-0 8 8 8
E -mail:mmoskowitz@ ostrolenk.com

Attorneys for Defendants

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------------x
                                                                        :
RUN S L IKE B UTTE R IN C .d /b/aB UTTE RFL Y M X                       : C ase N o.1:19-C V -0 2432
                                                                        :
                           P laintiff,                                  :
                                                                        : A N SW E R TO C O M P L A IN T
                  v.                                                    : FO R C Y B E RSQ UA TTIN G;
                                                                        : TRA D E M A R IN FRIN GE M E N T;
M V ISY STE M S L L C and SA M UE L TA UB ,                             : UN FA IR C O M P E TITIO N
                                                                        :
                           D efend ants.                                :
                                                                        :
-----------------------------------------------------------------------x


            ANSWER BY DEFENDANTS MVI SYSTEMS LLC AND SAMUEL TAUB

           D efend ants M V ISY STE M S L L C (“M V ISY STE M S”
                                                               )and SA M UE L TA UB (“Tau b)

(collectively “M V I”or“D efend ants,
                                    ”)by and throu ghtheirattorneys and fortheirA nswerto the

C omplaint,state as follows:

                                                 PARTIES

        1.       In response to paragraph1 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

        2.       In response to paragraph2 of the C omplaint,M V Iad mitthe allegations therein.

        3.       In response to paragraph3 of the C omplaint,M V Iad mitthe allegations therein.



{ 0 240 6036.
            1}                                   1
        4.       In response to paragraph4 of the C omplaint,M V Iad mitthe allegations therein.

        5.       In response to paragraph5 of the C omplaint,M V Id eny the allegation therein.

        6.       In response to paragraph6 of the C omplaint,M V Id eny the allegations therein.

        7.       In response to paragraph7 of the C omplaint,M V Id eny the allegations therein.

                                       JURISDICTION AND VENUE

        8.       In response to paragraph8 of the C omplaint,M V Iad mitthe allegations therein.

        9.       In response to paragraph9 of the C omplaint,M V Iad mitthe allegations therein.

      10 .       In response to paragraph10 of the C omplaint,M V Iad mitthe allegations therein.

                                   FACT RELEVANT TO ALL CLAIMS

      11.        In response to paragraph11 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      12.        In response to paragraph12 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      13.        In response to paragraph13 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      14.        In response to paragraph14 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      15.        In response to paragraph15 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      16.        In response to paragraph16 of the C omplaint,M V I is withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d enies the same.

      17 .       In response to paragraph17 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.




{ 0 240 6036.
            1}                                  2
      18 .       In response to paragraph18 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      19.        In response to paragraph19 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      20 .       In response to paragraph20 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      21.        In response to paragraph21 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      22.        In response to paragraph22 of the C omplaint,M V Iad mitthe allegations therein.

      23.        In response to paragraph23 of the C omplaint,M V Iad mitthe allegations therein.

      24.        In response to paragraph24 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      25.        In response to paragraph25 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      26.        In response to paragraph26 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      27 .       In response to paragraph27 of the C omplaint,M V Id eny the allegations therein.

      28 .       In response to paragraph28 of the C omplaint,M V Iis withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d enies the same.

      29.        In response to paragraph29 of the C omplaint,M V Iis withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d enies the same.

      30 .       In response to paragraph30 of the C omplaint,M V Id eny the allegations therein.




{ 0 240 6036.
            1}                                  3
      31.        In response to paragraph5 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      32.        In response to paragraph32 of the C omplaint,M V Id eny the allegations therein.

      33.        In response to paragraph33 of the C omplaint,M V Id eny the allegations therein.

      34.        In response to paragraph34 of the C omplaint,M V Id eny the allegations therein.

      35.        In response to paragraph35 of the C omplaint,M V Iis withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d enies the same.

      36.        In response to paragraph36 of the C omplaint,M V Iad mitthe allegations therein.

      37 .       In response to paragraph37 of the C omplaint,M V Iad mitthe allegations therein.

      38 .       In response to paragraph38 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      39.        In response to paragraph39 of the C omplaint,M V Id eny the allegations therein.

                                        FIRST CAUSE OF ACTION

      40 .       In response to paragraph40 of the C omplaint,M V Irepeattheirforegoing

responses.

      41.        In response to paragraph41 of the C omplaint,M V Id eny the allegations therein.

      42.        In response to paragraph42 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      43.        In response to paragraph43 of the C omplaint,M V Id eny the allegations therein.

      44.        In response to paragraph44 of the C omplaint,M V Id eny the allegations therein.

      45.        In response to paragraph45 of the C omplaint,M V Id eny the allegations therein.

      46.        In response to paragraph46 of the C omplaint,M V Id eny the allegations therein.

      47 .       In response to paragraph47 of the C omplaint,M V Id eny the allegations therein.




{ 0 240 6036.
            1}                                  4
      48 .       In response to paragraph48 of the C omplaint,M V Iis withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d enies the same.

                                        SECOND CAUSE OF ACTION

      49.        In response to paragraph49 of the C omplaint,M V Irepeattheirforegoing

responses.

      50 .       In response to paragraph50 of the C omplaint,M V Iis withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d enies the same.

      51.        In response to paragraph51 of the C omplaint,M V Id eny the allegations therein.

      52.        In response to paragraph52 of the C omplaint,M V Id eny the allegations therein.

      53.        In response to paragraph53 of the C omplaint,M V Id eny the allegations therein.

      54.        In response to paragraph54 of the C omplaint,M V Iis withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d enies the same.

      55.        In response to paragraph55 of the C omplaint,M V Id eny the allegations therein.

      56.        In response to paragraph56 of the C omplaint,M V Id eny the allegations therein.

      57 .       In response to paragraph57 of the C omplaint,M V Id eny the allegations therein.

                                    THIRD CAUSE OF ACTION

      58 .       In response to paragraph58 of the C omplaint,M V Irepeattheirforegoing

responses.

      59.        In response to paragraph59 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      60 .       In response to paragraph60 of the C omplaint,M V Id eny the allegations therein.

      61.        In response to paragraph61 of the C omplaint,M V Id eny the allegations therein.

      62.        In response to paragraph62 of the C omplaint,M V Id eny the allegations therein.




{ 0 240 6036.
            1}                                  5
      63.        In response to paragraph63 of the C omplaint,M V Iare withou tknowled ge and

information su fficientto respond to the allegations therein and ,accord ingly,d eny the same.

      64.        In response to paragraph64 of the C omplaint,M V Id eny the allegations therein.

      65.        In response to paragraph65 of the C omplaint,M V Id eny the allegations therein.

      66.        In response to paragraph66 of the C omplaint,M V Id eny the allegations therein.

                                        FOURTH CAUSE OF ACTION

      67 .       In response to paragraph67 of the C omplaint,M V Irepeattheirforegoing

responses.

      68 .       In response to paragraph68 of the C omplaint,M V Id eny the allegations therein.

      69.        In response to paragraph69 of the C omplaint,M V Id eny the allegations therein.

      7 0.       In response to paragraph7 0 of the C omplaint,M V Id eny the allegations therein.

      7 1.       In response to paragraph7 1 of the C omplaint,M V Id eny the allegations therein.

                                          FIFTH CAUSE OF ACTION

      7 2.       In response to paragraph7 2 of the C omplaint,M V Irepeattheirforegoing

responses.

      7 3.       In response to paragraph7 3 of the C omplaint,M V Id eny the allegations therein.

      7 4.       In response to paragraph7 4 of the C omplaint,M V Id eny the allegations therein.

      7 5.       In response to paragraph7 5 of the C omplaint,M V Id eny the allegations therein.

                                        AFFIRMATIVE DEFENSES

           Forfu rtheranswerby way of affirmative d efenses,M V I respectfu lly state as follows:

                                     FIRST AFFIRMATIVE DEFENSE

        1.        The C omplaintfails to state aclaim u pon whichrelief can be granted .




{ 0 240 6036.
            1}                                  6
                                    SECOND AFFIRMATIVE DEFENSE

        2.        M V I reserves the rightto assertd efenses thatmay become available d u ringthe

cou rse of d iscovery and reserves the rightto amend its A nswerto assertsu chd efense.

                                       PRAYER FOR RELIEF

           W H E RE FO RE ,M V Irespectfu lly requ ests thatthis C ou rtenterju d gmentin its favorand

againstP laintiff and grantrelief as follows:

           A.     A J
                    u d gmentd ismissingwithpreju d ice P laintiff'
                                                                  s C omplaintagainstM V Iin its

entirety,inclu d ingallrequ ests forrelief therein;

           B .    A ny otherrelief as the C ou rtmay d eem appropriate and ju stu nd erthe

circu mstances.


D ated : M ay 16,20 19                                   Respectfu lly su bmitted ,

                                                         /s/M ax M oskowitz
                                                         M ax M oskowitz
                                                         O STRO L E N K FA B E R L L P
                                                         8 45 Third A venu e
                                                         N ew Y ork,N ew Y ork10 0 22
                                                         Telephone:(212)38 2-0 50 0
                                                         Facsimile:(212)38 2-0 8 8 8
                                                         E -mail:mmoskowitz@ ostrolenk.com

                                                         Attorneys for Defendants




{ 0 240 6036.
            1}                                   7
                                   CERTIFICATE OF SERVICE

           Ihereby certify thaton M ay 16,20 19,Icau sed atru e and correctcopy of A N SW E R B Y

D E FE N D A N TS M V ISY STE M S L L C A N D SA M UE L TA UB to be served on cou nselof record

viathe E C F filingsystem pu rsu antto Fed eraland L ocalru les.


                                                       /s/M ax M oskowitz
                                                       M ax M oskowitz




{ 0 240 6036.
            1}                                 8
